FILED
                                                                       MAY 20, 2021
                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )       No. 37977-9-III
                    Respondent,               )
                                              )
      v.                                      )       UNPUBLISHED OPINION
                                              )
MARVIN JOHN TANKERSLEY,                       )
                                              )
                    Appellant.                )

      FEARING, J. — Marvin Tankersley challenges his convictions for animal cruelty

and malicious mischief on insufficient evidence grounds. He also claims the State

impermissibly commented on his right to remain silent. We reject Tankersley’s

contentions and affirm his two convictions.

                                        FACTS

      This appeal arises from the early morning death of the Alaskan Malamute, Kova.

We take the facts primarily from trial testimony. Because we take the facts in the glow
No. 37977-9-III
State v. Tankersley


most favorable to the State, we relate Marvin Tankersley’s version of the death of Kova

when we later narrate trial proceedings.

       On July 16, 2017, Marvin Tankersley resided with his former, but reconciling,

wife, Roberta Tankersley, her friend, Faith Johnson, and Marvin’s brother-in-law. Four

dogs and a cat named Tigger also inhabited the residence. Kova was one of the dogs.

       Three months earlier, Marvin and Roberta Tankersley acquired Kova from a

woman in Vancouver. Roberta concedes that Marvin paid for the Malamute. The seller

advised that Kova treated other dogs friendly.

       Cynthia Gonser, an employee at the Stevenson Veterinary Clinic, testified at trial.

Gonser averred that both Marvin and Roberta Tankersley visited the veterinarian’s office

and expressed the desire for the office to identify both Kova and Tigger under the same

account number, because the animals “were going to become both of theirs together, as

they were coming together as a couple.” Report of Proceedings (RP) at 181. From this

conversation, the employee concluded that Kova initially belonged exclusively to Marvin

and Tigger to Roberta. Now, however, the Tankersleys wished to co-own their pets.

Gonser opened an account for the two pets under both Marvin and Roberta’s names.

Marvin and Roberta signed a joint client information sheet.

       During trial, Roberta Tankersley testified that she and Marvin Tankersley jointly

paid for Kova’s veterinary bills. Roberta described Kova as a family dog with whom



                                             2
No. 37977-9-III
State v. Tankersley


other people in the household spent time. Kova got along well with the people and

animals in the Tankersley residence and with the neighbor’s children and pets.

        Faith Johnson testified at trial that Kova caused no difficulties. According to

Johnson, Kova belonged to “[t]he house.” RP at 94. The Tankersleys’ neighbor, Kevin

Lueders, testified that Kova was a good dog. Lueders’ two cats and ten chickens roamed

outdoors, and Kova never bothered the animals. Lueders’ children interacted well with

Kova.

        On the evening of July 16, 2019, Roberta Tankersley went to bed at 8:00 pm, after

consuming Budweiser beer. Marvin Tankersley later entered the house and declared to

Roberta that “he was gonna to kill the dog.” RP at 119. Roberta did not deem Marvin to

be serious because he also had drank alcohol that night. At some unidentified time that

night, Roberta heard Kova yelping in a manner she had not heard previously.

        During the night of July 16-17, 2019, Faith Johnson visited a friend at the friend’s

abode. At 3:46 am, Marvin Tankersley texted Johnson: “‘I killed Kova, Kova is dead’”

and “I will kill.” RP at 98-99. Johnson did not read Tankersley’s messages until she

awoke at 7:00 am. She then called law enforcement on her way home.

        On returning home, Faith Johnson looked for Kova, but could not find her. Under

the house’s porch, however, Johnson found a pool of blood. Kova typically slept under

the porch. Johnson also found, inside the house, a knife with fur thereon.



                                              3
No. 37977-9-III
State v. Tankersley


       Skamania County Sheriff Deputy Russ Hastings responded to Faith Johnson’s call,

came to the Tankersley residence, and spoke with Johnson and Roberta Tankersley.

Deputy Hastings looked underneath the front porch, where he saw three areas of blood

splatters. He searched the property, but could not find Kova. Hastings then searched for

Marvin Tankersley.

       Marvin Tankersley usually slept on the living room sofa, but had slept in his

camper during the night of July 16-17, 2019. Deputy Russ Hastings found Tankersley’s

four-wheel-drive truck parked in the backyard near the woods. Faith Johnson testified at

trial that Tankersley did not ordinarily park his truck in this location.

       Deputy Russ Hastings discovered Marvin Tankersley sleeping in his camper and

spoke with him. Deputy Hastings arrested Marvin Tankersley based on Roberta

Tankersley’s report that Marvin planned to stab and kill Kova. After being Mirandized,

Tankersley stated that he no longer wanted to speak with the deputy. Tankersley also

requested an attorney. Later, however, Tankersley retorted to Hastings “When this is

over with and you don’t find an animal, then I’m gonna walk, I’m gonna come get my

stuff and I’m gonna leave.” RP at 168.

       One week later, neighbors Kevin Lueders and Jonathan Hayes found a dog carcass

on a forest road. On July 27, 2019, Lueders and Hayes directed Sheriff Deputies

Christian Lyle and Brandon Van Pelt to the carcass site. The site featured brush on both

sides of the road. Law enforcement observed two parallel lines of depressed brush and

                                               4
No. 37977-9-III
State v. Tankersley


disturbed earth, which lines police believed a vehicle’s tires caused. Deputy Van Pelt

described the carcass site as “15 feet in diameter of just gray and white fur, with the

carcass in the middle.” RP at 139. Deputy Van Pelt characterized the site as a good

place to conceal an object.

         After the deputies took photographs of the dog’s carcass, they returned to the

Tankersleys’ home. They showed the photos to Roberta Tankersley and Faith Johnson,

both of whom identified the carcass as Kova. When shown one of the photos, Roberta

spontaneously responded: “that’s my dog.” RP at 147.

                                       PROCEDURE

         As a result of the death of Alaskan Malamute Kova, the State of Washington

charged Marvin Tankersley with one count of animal cruelty in the first degree and one

count of malicious mischief in the third degree. On the animal cruelty count, the State

alleged that Tankersley “intentionally and unlawfully inflicted substantial pain on or

caused physical injury to an animal, or did kill an animal by a means causing undue

suffering or while manifesting an extreme indifference to life.” Clerk’s Papers (CP) at

40-41.

         The trial court conducted a CrR 3.5 hearing to determine whether to admit as trial

evidence Marvin Tankersley’s statement to Deputy Russ Hastings: “When this is over

with and you don’t find an animal, then I’m gonna walk.” RP at 168. Deputy Hastings

testified to the circumstances of the arrest of Marvin Tankersley. After Hastings read

                                              5
No. 37977-9-III
State v. Tankersley


Tankersley his Miranda rights, Tankersley replied that he did not wish to speak and that

he wanted an attorney. Later, without any prompting or questioning from law

enforcement, Tankersley said “something to the effect that if we didn’t find the animal

that he would walk.” RP at 14. The trial court ruled Tankersley’s voluntary statement

admissible.

       During trial, Marvin Tankersley testified that, while he intentionally killed Kova,

he did so from mercy. Tankersley averred that, on returning home on July 16, 2019, he

noticed $200 to $300 worth of recycling cans missing from his back porch. He also

realized that the back door was open, even though Roberta and he normally shut the door.

Tankersley suspected that a prowler purloined the cans. Thus, he stayed in his camper

with a knife to surveil his property and await the suspected prowler’s possible return.

       According to Marvin Tankersley, he awoke to Kova barking, at which time he

exited his camper with the knife. He believed that Kova might be barking at the prowler.

Tankersley testified that Kova stood by the side of the camper and that he could see a

person’s silhouette fifty yards away near the blackberries by the side of the house. With

knife in hand, Tankersley ran toward the silhouette, but lost sight of it. Kova then chased

an animal on a telephone pole next to the camper’s bedroom window. Tankersley

realized that Kova was pursuing Tigger the cat.

       During trial, Marvin Tankersley averred that he grabbed Kova by her collar.

Subsequently, Tigger descended the pole. Tankersley grabbed Tigger, but Kova

                                             6
No. 37977-9-III
State v. Tankersley


continued to pursue the cat. Marvin ran toward Kova, but tripped and fell over a

birdbath. Marvin noticed Roberta walking across the deck with Tigger in her arms, while

Kova stood on his hind legs going for Tigger.

      Marvin Tankersley, continuing with his narrative, averred that he grabbed Kova

by the collar with his left hand before Kova knocked him into the deck’s railing and onto

the ground. Then he attempted to grab Kova around his underside with his right hand,

forgetting that the knife lay in that hand. Tankersley accidentally stabbed Kova beneath

his left shoulder. On realizing that he stabbed Kova, Tankersley knelt and removed the

knife from Kova’s torso. Tankersley cried and prayed. Tankersley stabbed Kova twice

more in order to euthanize him and end his suffering.

      After the latter two stabbings, Kova, according to Marvin Tankersley, scampered

underneath the porch. Kova laid there for seconds before returning to Marvin’s side and

expiring. Marvin assumed Roberta Tankersley witnessed Kova’s death, since she looked

at Marvin when Kova expired. During trial, Roberta did not confirm Tankersley’s story.

According to Roberta, she learned about the death from her roommate, Faith Johnson.

      Marvin Tankersley explained, during trial, that he texted Faith Johnson about

Kova’s death, to avoid her being surprised when returning home. Tankersley took

Kova’s body to the forest road, because he did not wish for his other dogs to see Kova

decomposing. Tankersley wished to bury Kova, but, due to Kova’s size and Tankersley’s



                                            7
No. 37977-9-III
State v. Tankersley


pain, he instead slid Kova off his truck. He expected the body would decompose

naturally along the side of the road.

       During the State’s cross-examination of Marvin Tankersley, the following

exchange occurred regarding Tankersley’s post-Miranda comment and his version of

July 16, 2019’s events:

              BY MR. [Patrick] ROBINSON [the State’s attorney]:
              Q. It was an accident, so that’s why you drove up to the middle of
       nowhere and left the dog so no one could find it, correct?
              A. No, sir.
              Q. It was an accident and you didn’t do anything wrong, that’s why
       you told the police about the prowler, correct?
              A. No, sir.
              Q. You didn’t tell the police about the prowler, did you?
              A. No, sir.
              Q. In fact, everything you did when the police showed up was to try
       to hide your tracks, to try to get away with this, correct?
              A. No, sir.
              Q. And you even said to the police, if you don’t find the dog, I’m
       gonna walk, correct, you said that?
              A. Yes, sir.

RP at 208. The prosecuting attorney’s cross-examination continued:

               Q. And again, you never told the police about the prowler, correct?
               A. No, sir, I lawyered up, cuz he gave me the Miranda rights and I
       said I’d take the lawyer and I quit speaking.
               Q. But then you said, if you don’t find the dog, I’m gonna walk,
       right?
               A. Yes.
               Q. Okay and you never told the police about the silhouette near the
       blackberries, correct?
               A. Never did.
               Q. Never told the police about anything related to Tigger and the
       telephone pole, correct?

                                            8
No. 37977-9-III
State v. Tankersley


              A.   Correct.
              Q.   Never told them about tripping on the birdbath?
              A.   Nope.
              Q.   Never told them about accidentally stabbing Kova, correct?
              A.   Nope.

RP at 212-13. Tankersley did not object to the State’s line of questioning.

       Jury instruction 6 listed the elements required to convict Marvin Tankersley of

animal cruelty. The instruction stated, in relevant part:

             To convict the defendant of the crime of Animal Cruelty in the First
       Degree, each of the following elements must be proved beyond a
       reasonable doubt:
             (1) That on or about or between July 16th, 2019 and July 17th, 2019,
       the Defendant unlawfully and intentionally:
             (a) inflicted substantial pain on an animal, or
             (b) caused physical injury to an animal, or
             (c) killed an animal by a means causing undue suffering or while
       manifesting an extreme indifference to life.
             ....
             To return a verdict of guilty, the jury need not be unanimous as to
       which of alternatives (1)(a), (1)(b), or (1)(c) has been proved beyond a
       reasonable doubt, as long as each juror finds that at least one alternative has
       been proved beyond a reasonable doubt.

CP at 50.

       The jury found Marvin Tankersley guilty of both animal cruelty in the first degree

and malicious mischief in the third degree.

                                 LAW AND ANALYSIS

                      Evidence of Animal Cruelty in the First Degree

       Marvin Tankersley argues that the State presented insufficient evidence to convict


                                              9
No. 37977-9-III
State v. Tankersley


him of first degree animal cruelty. He combines this contention with the argument that

the trial court denied him his right to jury unanimity by failing to provide a jury

unanimity instruction for the first degree animal cruelty charge despite the State charging

him with three alternative means to committing the crime. We conflate the two

assignments of error.

       RCW 16.52.205 establishes the elements of the crime of animal cruelty in the first

degree. The statute declares, in relevant part:

               (1) A person is guilty of animal cruelty in the first degree when,
       except as authorized in law, he or she intentionally (a) inflicts substantial
       pain on, (b) causes physical injury to, or (c) kills an animal by a means
       causing undue suffering or while manifesting an extreme indifference to
       life, or forces a minor to inflict unnecessary pain, injury, or death on an
       animal.

       RCW 16.52.205(1) is an alternative means statute, one that “provides different

ways in or means by which the crime may be committed, all in one statute.” State v.

Arndt, 87 Wn.2d 374, 377, 553 P.2d 1328 (1976). For an alternative means crime, jury

“unanimity is required as to guilt for the single crime charged, but not as to the means by

which the crime was committed, so long as substantial evidence supports each alternative

means.” State v. Williams, 136 Wn. App. 486, 497-98, 150 P.3d 111 (2007). “When one

alternative means of committing a crime has evidentiary support and another does not,

courts may not assume the jury relied unanimously on the supported means.” State v.

Woodlyn, 188 Wn.2d 157, 162, 392 P.3d 1062 (2017).


                                             10
No. 37977-9-III
State v. Tankersley


       The State alleged that Marvin Tankersley committed first degree animal cruelty by

three alternative means: (1) unlawfully and intentionally inflicting substantial pain on an

animal, (2) unlawfully and intentionally causing physical injury to an animal, or (3)

unlawfully and intentionally killing an animal by a means causing undue suffering or

while manifesting an extreme indifference to life. Jury instruction 6 stated that, to return

a verdict of guilty, the jury needed not to be unanimous as to which of three alternatives

the State had proved beyond a reasonable doubt, as long as each juror found that at least

one alternative had been proved beyond a reasonable doubt. Because the trial court did

not deliver a jury unanimity instruction, the State needed to provide sufficient evidence

supporting each of RCW 16.52.205(1)’s alternative means. Tankersley contends that the

State failed to prove any of RCW 16.52.205(1)’s three alternative means.

       Whether sufficient evidence supports a defendant’s conviction is a question of law

reviewed de novo. State v. Rich, 184 Wn.2d 897, 903, 365 P.3d 746 (2016). Due process

requires that the State prove each element of a charged crime beyond a reasonable doubt.

U.S. CONST. amend. XIV; State v. Kalebaugh, 183 Wn.2d 578, 584, 355 P.3d 253

(2015). If, after viewing the evidence in the light most favorable to the State, this court

determines that “‘any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt,’” this court should affirm the conviction. State v.

Tilton, 149 Wn.2d 775, 786, 72 P.3d 735 (2003) (quoting State v. Joy, 121 Wn.2d 333,

338, 851 P.2d 654 (1993). By asserting insufficiency of evidence, the defendant “admits

                                             11
No. 37977-9-III
State v. Tankersley


the truth of the State’s evidence and all inferences that can reasonably be drawn from it.”

State v. Tilton, 149 Wn.2d at 786. “Circumstantial evidence and direct evidence are

equally reliable.” State v. Dejarlais, 88 Wn. App. 297, 305, 944 P.2d 1110 (1997) aff’d

136 Wn.2d 939, 969 P.2d 90 (1998). “[T]he existence of a fact cannot rest in guess,

speculation or conjecture.” Gardner v. Seymour, 27 Wn.2d 802, 808, 180 P.2d 564

(1947). “Credibility determinations are for the trier of fact and cannot be reviewed on

appeal.” State v. Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850 (1990).

       On appeal, the State initially asserts that it carried no burden to prove that Marvin

Tankersley intended either the result of Kova’s substantial pain or intended to kill Kova

by means causing undue suffering or while manifesting extreme indifference to life. We

disagree.

       The State reasons that the jury was tasked, by jury instruction 6, with determining

whether the result occurred, not whether Tankersley intended to cause substantial pain or

undue suffering. The State relies on State v. Andree, 90 Wn. App. 917, 923, 954 P.2d

346 (1998), in which this court held that unchallenged jury instructions becomes the law

of the case.

       Jury instruction 6 does not support the State’s contention. The instruction reads

that, to convict Marvin Tankersley of first degree animal cruelty, the State had to prove

beyond a reasonable doubt:

               (1) That on or about or between July 16th, 2019 and July 17th, 2019,

                                             12
No. 37977-9-III
State v. Tankersley


       the Defendant unlawfully and intentionally:
             (a) inflicted substantial pain on an animal, or
             (b) caused physical injury to an animal, or
             (c) killed an animal by a means causing undue suffering or while
       manifesting an extreme indifference to life.

CP at 50 (emphasis added). The jury instruction specifically tasked the jury with

determining Tankersley’s specific intent not merely that specific results occurred as a

result of his conduct. The jury instruction followed the language of RCW 16.52.205(1)

declares, in relevant part:

              A person is guilty of animal cruelty in the first degree when, except
       as authorized in law, he or she intentionally (a) inflicts substantial pain on,
       (b) causes physical injury to, or (c) kills an animal by a means causing
       undue suffering or while manifesting an extreme indifference to life, or
       forces a minor to inflict unnecessary pain, injury, or death on an animal.

(Emphasis added.)

       We now respond to Marvin Tankersley’s contention that the State failed to supply

needed evidence to show he intentionally caused physical injury to an animal,

intentionally inflicted substantial pain on an animal, and killed an animal by a means

causing undue suffering or while manifesting an extreme indifference to life.

Tankersley’s own trial testimony provided sufficient evidence for the jury to find that he

caused Kova physical injury. Tankersley admitted that he intentionally killed Kova by

stabbing the dog twice after he accidentally stabbed Kova once.

       Sufficient evidence also supports a jury finding that Marvin Tankersley

intentionally inflicted substantial pain. A jury may infer specific intent when “a

                                              13
No. 37977-9-III
State v. Tankersley


defendant’s conduct plainly indicates the requisite intent as a matter of logical

probability.” State v. Stearns, 61 Wn. App. 224, 228, 810 P.2d 41 (1991). The record

contradicts Marvin Tankersley’s innocent explanation surrounding Kova’s death.

Roberta Tankersley testified that she heard Kova yelping in a manner she had not heard

previously after Marvin informed her that he planned to kill “the dog.” RP at 118-19.

       Marvin Tankersley’s claim that Kova aggressively attacked before the dog’s

demise contradicts other testimony regarding the dog’s behavior. Roberta Tankersley

avowed that Kova mixed well with other animals. Faith Johnson averred that no one in

the household had any problems with Kova. The neighbor, Kevin Lueders, testified that

Kova was a good dog and never harmed his children, his two cats, or his ten chickens.

Roberta Tankersley’s testimony contradicts Marvin Tankersley’s claim that she observed

Kova assault Tigger.

       When Deputy Russ Hastings arrested Marvin Tankersley, Tankersley voluntarily

exclaimed to the deputy, “When this is over with and you don’t find an animal, then I’m

gonna walk, I’m gonna come get my stuff and I’m gonna leave.” RP at 168.

Tankersley’s intended message was unclear, but reasonable jurors could construe the

remark as contrary to Tankersley’s claim of innocence, because the comment suggested

that Kova was not dead.

       Marvin Tankersley killed Kova while causing undue suffering. In State v.

Paulson, 131 Wn. App. 579, 586, 128 P.3d 133 (2006), this court noted that

                                             14
No. 37977-9-III
State v. Tankersley


RCW 16.52.205(1) does not define “undue suffering.” The Paulson court referred to

Black’s Law Dictionary, which defined “undue” to mean “‘excessive or unwarranted’”

and “suffer” [t]o mean “‘to experience or sustain physical or emotional pain, distress, or

injury.’” State v. Paulson, 131 Wn. App. at 586.

       Marvin Tankersley distinguishes State v. Paulson. In Paulson, the trial court

found defendants Steven Paulson and Troy Loney guilty of first degree animal cruelty for

shooting multiple arrows at a dog until it perished. In between shots, the defendants

pulled their arrows from the dying animal. Paulson and Loney did not dispute

intentionally killing the dog. Instead, they argued that they did not intentionally cause

undue suffering to the dog. On appeal, this court found the defendants’ argument

unpersuasive, holding that sufficient evidenced proved the animal experienced undue

suffering:

              It is difficult to imagine that any dog . . . would not suffer unduly
       with such a killing scheme. The means show an intent to cause undue
       suffering because they would not have continued to shoot at it if it had died
       with the first shot. Furthermore, pulling the arrows out of a living dog to
       shoot it repeatedly aggravated the suffering. It was certainly within
       Loney’s and Paulson’s ability to understand that these repeated actions
       intentionally inflicted suffering in the course of killing the dog.

State v. Paulson, 131 Wn. App. 579, 588 (2006). Tankersley asserts that, unlike in

Paulson, the record is devoid of evidence of his intent to cause undue suffering or an

extreme indifference to life. He contends that the evidence is limited to his explanation at



                                             15
No. 37977-9-III
State v. Tankersley


trial that he stabbed Kova accidentally and only killed him to avoid unnecessary

suffering. We disagree.

       Marvin Tankersley’s admission to stabbing Kova thrice before death echoes

Steven Paulson’s and Troy Loney’s shooting a dog multiple times with arrows. Kova

likely unduly suffered as a result of being stabbed once and then returning to being

stabbed additional times. If Marvin Tankersley had killed Kova with the first stab, then

Tankersley would not have continued stabbing the animal. The jury could have

characterized this continuous stabbing as excessive or unwarranted.

       Marvin Tankersley’s assertion that his description of the events provided the only

evidence presented at trial is incorrect. As explained above, the record contains ample

evidence that contradicts Tankersley’s version of what occurred. Based on this evidence,

the jury discounted Tankersley’s innocent explanation and concluded that he intended to

cause Kova undue suffering.

       Substantial evidence supports each of the alternative means by which the State

alleged Marvin Tankersley committed animal cruelty in the first degree.

                           Malicious Mischief in Third Degree

       Marvin Tankersley asserts that the State provided insufficient evidence to convict

him of third degree malicious mischief. He contends that the State failed to disprove

beyond a reasonable doubt that he possessed exclusive ownership over Kova.



                                            16
No. 37977-9-III
State v. Tankersley


       RCW 9A.48.090 governs the crime of malicious mischief in the third degree. The

statute states, in relevant part:

                 (1) A person is guilty of malicious mischief in the third degree if he
       or she:
              (a) Knowingly and maliciously causes physical damage to the
       property of another, under circumstances not amounting to malicious
       mischief in the first or second degree.

RCW 9A.48.010(1)(c) defines “‘property of another’” as:

             property in which the actor possesses anything less than exclusive
       ownership.

A person commits malicious mischief when damaging property in which another person

has a possessory or proprietary interest. State v. Newcomb, 160 Wn. App. 184, 190, 246

P.3d 1286 (2011). One remains guilty even if he also enjoys an ownership interest in the

property. State v. Newcomb, 160 Wn. App. at 190.

       The undisputed facts showed that Marvin Tankersley tendered the purchase money

for Kova. Nevertheless, according to Stevenson Veterinary Clinic employee Cynthia

Gonser, Marvin and Roberta Tankersley wished for both Kova and Tigger the cat to be

put under the same account. Gonser testified that the Tankersleys planned on having

both animals “become both of theirs together, as they were coming together as a couple.”

RP at 208. Marvin and Roberta signed a joint client information sheet. Roberta and

Marvin Tankersley jointly paid for Kova’s veterinary bills.




                                               17
No. 37977-9-III
State v. Tankersley


      Roberta Tankersley averred that Kova was a family dog and that other people in

the household spent time with him. Faith Johnson testified that Kova belonged to “the

house.” RP at 94. Viewed in the light most favorably to the State, sufficient evidence

supports the conclusion that Kova belonged, at least in part, to someone other than

Marvin Tankersley.

                                    Comment on Silence

      Marvin Tankersley argues that the State commented on his post-Miranda right to

remain silent while cross-examining him. Tankersley requests that this court remand for

a new trial on this ground. The State responds that, because Tankersley’s trial testimony

contradicted his inculpatory post-Miranda statement, the State was entitled to cross-

examine him on the contradiction.

      The State may not, consistent with due process, use postarrest silence following

Miranda warnings to impeach a defendant’s testimony at trial. State v. Belgarde, 110

Wn.2d 504, 511, 755 P.2d 174 (1988); U.S. CONST. amends. V, XIV. Once a defendant

waives the right to remain silent and makes a statement to police, the prosecution may

use such a statement to impeach the defendant’s inconsistent trial testimony. State v.

Belgarde, 110 Wn.2d at 511.

      After receiving Miranda warnings, electing to remain silent, and requesting an

attorney, Marvin Tankersley voluntarily announced to Deputy Russ Hastings, “When this

is over with and you don’t find an animal, then I’m gonna walk, I’m gonna come get my

                                            18
No. 37977-9-III
State v. Tankersley


stuff and I’m gonna leave.” RP at 168. At trial, State’s attorney cross-examined Marvin

Tankersley:

             BY MR. [Patrick] ROBINSON [the State’s attorney]:
             Q. It was an accident, so that’s why you drove up to the middle of
      nowhere and left the dog so no one could find it, correct?
             A. No, sir.
             Q. It was an accident and you didn’t do anything wrong, that’s why
      you told the police about the prowler, correct?
             A. No, sir.
             Q. You didn’t tell the police about the prowler, did you?
             A. No, sir.
             Q. In fact, everything you did when the police showed up was to try
      to hide your tracks, to try to get away with this, correct?
             A. No, sir.
             Q. And you even said to the police, if you don’t find the dog, I’m
      gonna walk, correct, you said that?
             A. Yes, sir.

RP at 208. The cross-examination continued:

              Q. And again, you never told the police about the prowler, correct?
              A. No, sir, I lawyered up, cuz he gave me the Miranda rights and I
      said I’d take the lawyer and I quit speaking.
              Q. But then you said, if you don’t find the dog, I’m gonna walk,
      right?
              A. Yes.
              Q. Okay and you never told the police about the silhouette near the
      blackberries, correct?
              A. Never did.
              Q. Never told the police about anything related to Tigger and the
      telephone pole, correct?
              A. Correct.
              Q. Never told them about tripping on the birdbath?
              A. Nope.
              Q. Never told them about accidentally stabbing Kova, correct?
              A. Nope.


                                           19
No. 37977-9-III
State v. Tankersley


RP at 212-13. Tankersley did not object to the State’s line of questioning.

         We reject Marvin Tankersley’s assignment of error for two reasons. First, the

State may question a defendant’s failure to incorporate the events he relates at trial into a

statement earlier given police or to challenge inconsistent assertions. State v. Belgarde,

110 Wn.2d 504, 511-12 (1988). A partial silence may, at the time of the initial statement,

suggest a fabricated defense, and the silence properly impeaches the later defense. State

v. Belgarde, 110 Wn.2d at 511-12. Tankersley’s statement that law enforcement would

not find a dead body conflicts with his innocent explanation, at trial, regarding Kova’s

death.

         Second, Marvin Tankersley volunteered his remarks without questioning from a

law enforcement officer. The law prohibits improper interrogation, not casual

conversation. State v. Cunningham, 116 Wn. App. 219, 228, 65 P.3d 325 (2003). Once a

defendant has asserted his right to counsel, the defendant can waive the right by initiating

a conversation with law enforcement. State v. Earls, 116 Wn.2d 364, 382-383, 805 P.2d

211 (1991).

                                      CONCLUSION

         We affirm Marvin Tankersley’s convictions for animal cruelty in the first degree

and malicious mischief in the third degree.




                                              20
No. 37977-9-III
State v. Tankersley


      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                            _________________________________
                                            Fearing, J.

WE CONCUR:


______________________________
Pennell, C.J.


______________________________
Staab, J.




                                           21